The Court

said that the narrow construction which regards the meaning of the term “ process,” as applicable merely to the writ, would defeat the object of the law. Neither can it mean similar process; for it would be idle to suppose the legislature meant to discharge a debtor from one writ, and allow the creditor to imprison him on an alias, in the same case. It is said the defendant was not imprisoned on the first occasion by virtue of any process, being surrendered by his special bail. But he cannot be said to be committed by the bail. He is in on the commitment by the judge on the surrender; and is in custody by virtue of process in this suit. Even the bail piece may be properly regarded as process for this purpose. The meaning of the law is, that after the rule is made on a creditor to give security to indemnify the county against the support of his debtor, and he refuses to do so, he shall not be permitted to imprison him again in the same suit.
Petitioner discharged.